(WDNC Rev. 01/17) Summons in a Civil Action

Civil Action No,

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summon for Sti of individual and title, if any)
Ae oO corr te AL Cc
was received by me on (date) N\occ iw AA _ Bo po

 

 

FILED
QO I personally served the summons on the defendant at CHARLOTTE, NC
(place)
on (date) ; or APR -3 2020

 

QO I left the summons at the individual’s residence or usual place of abode sR eH CT OF Ne

, a person of suitable age an ser etion who
resides there, on (date) , and mailed a copy to the individual’s last
known address; or

 

 

 

@ I served the summons on (name of individual) Bro rk Suott PLLC ,
who is designated by law to accept service of process on behalf of (name of organization)
A rock § Scott on (date) oO | AS [AOI jor
Q J returned the summons unexecuted because sor

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of

$

I declare under penalty of perjury that this information is true.

Date: {\ arth 31, 2ogd Ae Jt 20. /

‘Server's signature

\ Kian C Green

Printed name and title,

tS Indic ar ciny id NO
Server’s address

2x0

Additional information regarding attempted service, etc:

Case 3:20-cv-00182-RJC-DSC Document 6 Filed 04/03/20 Page 1 of 3

 

 

 
 

 

First-Glass Mail
Postage & Fees Paid
USPS

Permit No, G-10

 

 

 

 

 

United States ® Sender. Please print your name, address, and ZIP +4® in this box*

Postal Service oe. Greve © — Oh eo\. ;
i) Ss: sk Oey 4 “Eres ‘A a SY ‘

s was se: Ooo
TMdiow Trew LO ONY

 

 

 

 

Slab isiap ole gesia ese

8 Complete items 1, 2, and3. - Pera ee

m Print your name and address on the reverse apn ClAgent
_ go that we can return the card toyou. = eee Cl Addressee —

@ Attach this card to the back of the ma piece, [| B. Received by an C. Date of Delivery
_of on the front if — permits. : :

4. . Artil e fe Accor to

 

 

 

 

“il iii IMINO (ease, em
9590 9402 5761 0003 870232 —— a

eo nani Collect on DAINe Restricted Del ivery CO Slanalure Confirmation.
2. Anicle Number (Transfer trom service Jabe) Ae y -C) Signature Contemation —

ee 1640 OOo 7281 2136 . al ested Davey = Aestigted Dallvery
“PS Form 3811, duly 201 PSN 7590-02-000-9008 Te  Domestio Return Receipt

 

 

 

 

Case 3:20-cv-00182-RJC-DSC Document 6 Filed 04/03/20 Page 2 of 3

 
(WDNC Rey. 61/17) Summons in a Civil Action

UNITED STATES DISTRICT COURT
for the ;
Western District of North Carolina

LEGRETTA F. CHEEK

Plaintiff
v.

_ Civil Action No. SLO000/§2-BTC

BROCK & SCOTT, PLLC,

i el

Defendant
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address)

Brock & Scott, PLLC
1315 Westbrook Plaza
Suite 100

Winston-Salem, NC 27103

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12(a)(2) or (3) — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
must be served on the plaintiff or plaintiff's attorney, whose name and address are:

LeGretta F. Cheek
113 Indian Trail Rd N Suite 100
Indian Trail NC 28079

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

 

Zw. A). (Sh Date 3/23/2020

Frank G. Johns, Clerk
United States District Court

 

Case 3:20-cv-00182-RJC-DSC Document 6 Filed 04/03/20 Page 3 of 3

 

 
